Fourth Court of Appeals
                               San Antonio, Texas
                                     March 30, 2020

                                   No. 04-20-00077-CV

                            THE CITY OF SAN ANTONIO,
                                     Appellant

                                            v.

                        Suzanne L. SMITH and Claudia Acevedo,
                                      Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018CI19949 2018CI22682
                          Honorable Larry Noll, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before April 20, 2020.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court